 
Exhibit 10.1
 
 


SHARE EXCHANGE AGREEMENT


AMONG


NEW ENERGY SYSTEMS GROUP


SHENZHEN E’JENIE TECHNOLOGY DEVELOPMENT CO., LTD.




SHENZHEN NEWPOWER TECHNOLOGY CO., LTD.


AND


THE SHAREHOLDERS OF SHENZHEN NEWPOWER TECHNOLOGY CO., LTD.
LISTED ON SCHEDULE 1
 ----------


DATED AS OF


DECEMBER 11, 2009


 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS



   
PAGE
   
INDEX OF SCHEDULES AND EXHIBITS
IV
     
ARTICLE I.
EXCHANGE OF SHARES
1

 
1.1
Agreement to Sell
1
1.2
Purchase Price
1
1.3
Mechanics of Exchange
2
1.4
No Fractional Shares
2
     

 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF NEWPOWER
2

 
2.1
Organization and Qualification
3
2.2
Subsidiaries
3
2.3
Formation Documents
3
2.4
Authorization and Validity of this Agreement
3
2.5
No Violation
4
2.6
Capitalization and Related Matters
4
2.7
Compliance with Laws and Other Instruments.
5
2.8
Certain Proceedings
6
2.9
No Brokers or Finders
6
2.1
Title to and Condition of Properties
6
2.11
Absence of Undisclosed Liabilities
7
2.12
Changes
7
2.13
Material Contracts
8
2.14
Tax Returns and Audits
9
2.15
Material Assets
10
2.16
Insurance Coverage
10
2.17
Litigation; Orders
11
2.18
Licenses
11
2.19
Interested Party Transactions
11
2.2
Governmental Inquiries
12
2.21
Bank Accounts and Safe Deposit Boxes
12
2.22
Intellectual Property
12
2.23
Stock Option Plans; Employee Benefits
12
2.24
Employee Matters
13
2.25
Environmental and Safety Matters
13
2.26
Material Customers
14
2.27
Inventories
14
2.28
Money Laundering Laws
14
2.29
Disclosure
15
2.3
Finders and Brokers
15
     

 
i


 
 

--------------------------------------------------------------------------------

 


 
 
PAGE
     
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF E’JENIE AND NEWN
16

 
3.1
Organization; Good Standing
16
3.2
NEWN Common Stock
16
3.3
Authority; Binding Nature of Agreements
16
3.4
Non-Contravention; Consents
17
3.5
Finders and Brokers
18
3.6
Reports and Financial Statements; Absence of Certain Changes
18
3.7
Compliance with Applicable Law
19
3.8
Complete Copies of Requested Reports
19
3.9
Full Disclosure
19

 
ARTICLE IV.
COVENANTS OF NewPower
19

 
4.1
Access and Investigation
19
4.2
Operation of Business
20
4.3
Filings and Consents; Cooperation
21
4.4
Notification; Updates
22
4.5
Commercially Reasonable Efforts
23
4.6
Confidentiality; Publicity
23
     

 
ARTICLE V.
COVENANTS OF E’JENIE
23

 
5.1
Notification
23
5.2
Filings and Consents; Cooperation
24
5.3
Commercially Reasonable Efforts
24
5.4
Disclosure of Confidential Information
24
5.5
Indemnification
25

 
ARTICLE VI.
CLOSING CONDITIONS OF E’JENIE AND NEWN
27

 
6.1
Accuracy of Representations and Warranties
27
6.2
Additional Conditions to Closing
27
6.3
Performance of Agreements
28
6.4
Consents
28
6.5
No Material Adverse Change
28
6.6
NewPower Closing Certificates
28
6.7
Transactional Agreements
28
6.8
Delivery of Stock Certificates, Minute Book and Corporate Seal
29
     

 
ARTICLE VII.
CLOSING CONDITIONS OF THE SHAREHOLDERS
29

 
7.1
Accuracy of Representations and Warranties
29
7.2
Additional Conditions to Closing
29
7.3
E’Jenie Closing Certificates
30
7.4
No Material Adverse Change
30
     


                                                                                                                                                
ii


 
 

--------------------------------------------------------------------------------

 
 
 
 
 
PAGE
     
7.5
Performance of Agreements
30
7.6
Consents
30
7.7
NEWN Common Stock
30

 
ARTICLE VIII.
FURTHER ASSURANCES
31

 
ARTICLE IX.
TERMINATION
31

 
9.1
Termination
31
9.2
Termination Procedures
32
9.3
Effect of Termination
32

 
ARTICLE X.
MISCELLANEOUS
33

 
10.1
Survival of Representations and Warranties
33
10.2
Expenses
33
10.3
Entire Agreement
33
10.4
Counterparts
33
10.5
Descriptive Headings
33
10.6
Notices
34
10.7
Choice of Law
34
10.8
Binding Effect; Benefits
34
10.9
Assignability
35
10.1
Waiver and Amendment
35
10.11
Attorneys' Fees
35
10.12
Severability
35
10.13
Construction
35
     

 
COUNTERPART SIGNATURE PAGE SHARE EXCHANGE AGREEMENT AMONG NEW ENERGY SYSTEMS
GROUP, SHENZHEN E’JENIE TECHNOLOGY DEVELOPMENT CO., LTD., SHENZHEN NEWPOWER
TECHNOLOGY CO., LTD. AND THE SHAREHOLDERS OF SHENZHEN NEWPOWER TECHNOLOGY CO.,
LTD.
 




iii


 
 

--------------------------------------------------------------------------------

 




INDEX OF SCHEDULES AND EXHIBITS


Exhibits:


A.    Certain Definitions


Schedules:


1.    Shareholders of Shenzhen NewPower Technology Co., Ltd.
























 














IV


 
 

--------------------------------------------------------------------------------

 


SHARE EXCHANGE AGREEMENT


      THIS SHARE EXCHANGE AGREEMENT (the “AGREEMENT”) dated as of December 11,
2009, is entered into by and among New Energy Systems Group (“NEWN”), Shenzhen
E’Jenie Technology Development Co., Ltd., a corporation organized under the laws
of the Peoples Republic of China (“E’Jenie”), Shenzhen NewPower Technology Co.,
Ltd. a corporation organized under the laws of the Peoples Republic of China
(“NewPower”), and the shareholders of NewPower listed on Schedule 1 to this
Agreement (each, a “Shareholder” and, collectively, the “Shareholders”).


RECITALS


      A. The Shareholders own the number of shares of capital stock in NewPower
(the “Shares”) set forth opposite each Shareholder's name on Schedule 1, which
Shares collectively constitute all of the issued and outstanding shares of
capital stock in NewPower.


      B. E’Jenie is a wholly owned subsidiary of Billion Electronics Co., Ltd.
(“Billion”).  Billion is a wholly owned subsidiary of NEWN.


      C. E’Jenie desires to purchase from the Shareholders, and the Shareholders
desire to sell to E’Jenie, the Shares in exchange for shares of NEWN Common
Stock, and cash, all on the terms and subject to the conditions set forth in
this Agreement (the “Exchange”).


      D. As a result of the Exchange, E’Jenie will become the sole shareholder
of NewPower.


      E. Certain capitalized terms used in this Agreement are defined on Exhibit
A.


AGREEMENT


      In consideration of the agreements, provisions and covenants set forth
below, NEWN, E’Jenie, NewPower, and the Shareholders, hereby agree as follows:


ARTICLE I.


EXCHANGE OF SHARES


      1.1 AGREEMENT TO SELL.


      Upon the terms and subject to all of the conditions contained herein, each
of the Shareholders hereby agrees to sell, assign, transfer and deliver the
Shares to E’Jenie, and E’Jenie hereby agrees to purchase and accept the Shares
from each of the Shareholders, on the Closing Date.


      1.2 PURCHASE PRICE.


      As full consideration for the sale, assignment, transfer and delivery of
total the Shares by the Shareholders to E’Jenie, and upon the terms and subject
to all of the conditions contained herein, NEWN shall issue to the Shareholders
an aggregate of 1,823,346 shares of NEWN Common Stock with standard restrictive
legend (the “Acquisition Shares”, based upon the Average NEWN Stock Price), and
pay cash consideration of US $3,000,000 pro rata to the Shareholders as set
forth on Schedule 1.
 
 
1

 
 

--------------------------------------------------------------------------------

 
 
      1.3 MECHANICS OF EXCHANGE.


      (a) At the Closing, each Shareholder shall surrender the certificate or
certificates that immediately prior to the Closing represented the NewPower
Capital Stock (the “Certificates”) to the exchange agent designated by NEWN in
exchange for the Acquisition Shares.


      (b) Promptly after the Closing, NEWN or its designated exchange agent
shall make available to each Shareholder a letter of transmittal and
instructions for use in effecting the surrender of Certificates in exchange for
the Acquisition Shares. Upon surrender of a Certificate to such exchange agent
together with the letter of transmittal, duly executed, the Shareholder shall be
entitled to receive in exchange therefor such number of Acquisition Shares and
cash as such Shareholder has the right to receive in respect of the Certificate
so surrendered pursuant to the provisions of this Article I.


      1.4 NO FRACTIONAL SHARES.


      No fraction of a share of NEWN Common Stock shall be issued in the
Exchange. In lieu of fractional shares, the Shareholders upon surrender of their
Certificates as set forth in Section 1.3 shall be paid an amount in cash,
without interest, rounded to the nearest cent, determined by multiplying the
fractional interest to which such Shareholder would otherwise be entitled by the
Average NEWN Stock Price as of the date on which this Agreement has been signed
by all parties.


      1.5 CLOSING.


      The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place in Shenzhen at 9:00 a.m., local time, on or before
December 25, 2009 (the “Closing Date”); provided, however, that if all of the
other conditions set forth in Articles VI and VII hereof are not satisfied or
waived, unless this Agreement has been terminated under Section 9 hereof, or at
such date, the Closing Date shall be the business day following the day on which
all such conditions have been satisfied or waived, or at such other date, time
and place as NEWN, E’Jenie, NewPower, and the Shareholders shall agree.


ARTICLE II.


REPRESENTATIONS AND WARRANTIES OF NEWPOWER


      Each of NewPower and the Shareholders represents and warrants jointly and
severally to E’Jenie as follows:


2


 
 

--------------------------------------------------------------------------------

 




      2.1 ORGANIZATION AND QUALIFICATION.


      NewPower is duly and validly incorporated, and in good standing existing
under the laws of the laws of the Peoples Republic of China, has all requisite
authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and as contemplated to be conducted, to own, hold and operate its
properties and assets as now owned, held and operated by it, to enter into this
Agreement, to carry out the provisions hereof except where the failure to be in
good standing or to have such governmental licenses, authorizations, consents
and approvals will not, in the aggregate, either (i) have a Material Adverse
Effect on the business, assets or financial condition of NewPower, or (ii)
impair the ability of NewPower to perform its material obligations under this
Agreement. NewPower is duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned or leased requires such qualification,
licensing or domestication, except where the failure to be so qualified,
licensed or domesticated will not have a Material Adverse Effect.


      2.2 SUBSIDIARIES.


      NewPower does not own directly or indirectly, any equity or other
ownership interest in any corporation, partnership, joint venture or other
entity or enterprise. NewPower does not have any direct or indirect interests of
stock ownership or otherwise in any corporation, partnership, joint venture,
firm, association or business enterprise, and is not party to any agreement to
acquire such an interest.


      2.3 FORMATION DOCUMENTS.


      The copies of the formation documents of each of NewPower (collectively,
the “Organizational Documents”) that have been delivered to E’Jenie prior to the
execution of this Agreement are true and complete and have not been amended or
repealed. NewPower is not in violation or breach of any of the provisions of the
Organizational Documents, except for such violations or breaches which, in the
aggregate, will not have a Material Adverse Effect on NewPower.


      2.4 AUTHORIZATION AND VALIDITY OF THIS AGREEMENT.


      This Agreement and each of the Transaction Agreements constitute the
legal, valid and binding obligation of each person or entity who is a party
thereto (other than E’Jenie), enforceable against each such person or entity in
accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally. Each of the
Shareholders and NewPower has all requisite legal capacity to execute and
deliver this Agreement and the Transaction Agreements to which he or she is a
party, and to perform its, his or her obligations hereunder and thereunder. The
execution and delivery by each of NewPower and each Shareholder, of this
Agreement and the Transaction Agreements (to the extent either is a party
thereto), and the consummation of the transactions contemplated herein and
therein (the “Transactions”) have been authorized by all necessary corporate or
other action on the part of NewPower and each of the Shareholders. This
Agreement and the Transaction Agreements have been duly executed and delivered
by the parties thereto (other than E’Jenie).


 
3

 
 

--------------------------------------------------------------------------------

 

      2.5 NO VIOLATION.


      Neither the execution nor delivery of this Agreement or the Transaction
Agreements, nor the consummation or performance of any of the Transactions by
NewPower or the Shareholders will directly or indirectly:


      (i) violate or conflict with any provision of the Organizational Documents
of NewPower; (B) result in (with or without notice or lapse of time) a violation
or breach of, or conflict with or constitute a default or result in the
termination or in a right of termination or cancellation of, or accelerate the
performance required by, or require notice under, any agreement, promissory
note, lease, instrument or arrangement to which NewPower or any of its assets
are bound or result in the creation of any Liens upon NewPower or any of its
assets; (C) violate any order, writ, judgment, injunction, ruling, award or
decree of any Governmental Body; (D) violate any statute, law or regulation of
any jurisdiction as such statute, law or regulation that relates to the
Shareholders, or NewPower or any of the assets of NewPower; or (E) result in
cancellation, modification, revocation or suspension of any permits, licenses,
registrations, consents, approvals, authorizations or certificates issued or
granted by any Governmental Body which are held by or granted to the
Shareholders, or NewPower or which are necessary for the conduct of NewPower's
business; or (ii) to the knowledge of NewPower or any of the Shareholders, cause
NewPower to become subject to, or to become liable for the payment of, any Tax
(as hereinafter defined) or cause any of the assets owned by NewPower to be
reassessed or revalued by any taxing authority or other Governmental Body.


      None of NewPower or the Shareholders is or will be required to give any
notice to or obtain any approval, consent, ratification, waiver or other
authorization (a “Consent”) from any person or entity (including, without
limitation, any Governmental Body) in connection with (i) the execution and
delivery of this Agreement or any of the Transaction Agreements, or (ii) the
consummation or performance of any of the Transactions.


      2.6 CAPITALIZATION AND RELATED MATTERS.


      (a) Capitalization. The registered capital stock of NewPower was RMB
$1,000,000 (US $147,060). Except as set forth in the preceding sentence, no
other class of capital stock or other security of NewPower is authorized,
issued, reserved for issuance or outstanding. The Shareholders, as of the
Closing Date, are the lawful, record and beneficial owners of the number of
NewPower Common Stock set forth opposite each Seller's name on Schedule 1
attached hereto, which shares constitute all of the issued and outstanding
capital stock of NewPower. NewPower, as of the Closing Date, is the lawful,
record and beneficial owner of NewPower. The Shareholders have, as of the date
hereof and as of the Closing Date, valid and marketable title to their
respective Shares, free and clear of all Liens (including, without limitation,
any claims of spouses under applicable community property laws) and are the
lawful, record and beneficial owners of all of the Shares. Except as is issued
to and held by the Shareholders, no other class of capital stock or other
security of NewPower, is authorized, issued, reserved for issuance or
outstanding. At the Closing, E’Jenie will be vested with good and marketable
title to the Shares, free and clear of all Liens (including, without limitation,
any claims of spouses under applicable community property laws). No legend or
other reference to any purported Lien appears upon any certificate representing
the shares. Each of the Shares has been duly authorized and validly issued and
is fully paid and nonassessable. None of the outstanding capital or other
securities of NewPower  was issued, redeemed or repurchased in violation of the
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities or “blue sky” laws.

 
4

 
 

--------------------------------------------------------------------------------

 

      (b) No Redemption Requirements. There are no authorized or outstanding
options, warrants, equity securities, calls, rights, commitments or agreements
of any character by which NewPower, or any of the Shareholders is obligated to
issue, deliver or sell, or cause to be issued, delivered or sold, any shares of
capital stock or other securities of NewPower. There are no outstanding
contractual obligations (contingent or otherwise) of NewPower to retire,
repurchase, redeem or otherwise acquire any outstanding shares of capital stock
of, or other ownership interests in, NewPower or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other entity.


      2.7 COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS.


      Except as would not have a Material Adverse Effect, the business and
operations of NewPower have been, and are being, conducted in accordance with
all applicable foreign, federal, provincial and local laws, rules and
regulations and all applicable orders, injunctions, decrees, writs, judgments,
determinations and awards of all courts and governmental agencies and
instrumentalities. There are no permits, bonuses, registrations, consents,
approvals, authorizations, certificates, or any waiver of the foregoing, which
are required to be issued or granted by a Governmental Body for the conduct of
the Business as presently conducted or the ownership of the assets of NewPower.
Except as would not have a Material Adverse Effect, NewPower is not, and has not
received notice alleging that it is, in violation of, or (with or without notice
or lapse of time or both) in default under, or in breach of, any term or
provision of the Organizational Documents or of any indenture, loan or credit
agreement, note, deed of trust, mortgage, security agreement or other material
agreement, lease, license or other instrument, commitment, obligation or
arrangement to which NewPower is a party or by which any of NewPower's
properties, assets or rights are bound or affected. To the knowledge of
NewPower, no other party to any material contract, agreement, lease, license,
commitment, instrument or other obligation to which NewPower is a party is (with
or without notice or lapse of time or both) in default thereunder or in breach
of any term thereof. NewPower is not subject to any obligation or restriction of
any kind or character, nor is there, to the knowledge of NewPower, any event or
circumstance relating to NewPower that materially and adversely affects in any
way its business, properties, assets or prospects or that prohibits NewPower
from entering into this Agreement and the Transaction Agreements or would
prevent or make burdensome its performance of or compliance with all or any part
of this Agreement, the Transaction Agreements or the consummation of the
Transactions contemplated hereby or thereby.

 
5


 
 

--------------------------------------------------------------------------------

 


      2.8 CERTAIN PROCEEDINGS.


      There are no outstanding or pending Proceeding that has been commenced
against or involving NewPower, its officers and directors, or any of their
assets and, to the knowledge of NewPower and the Shareholders, no matters of the
foregoing nature are contemplated or threatened. None of NewPower, its
respective officers and directors, or the Shareholders have been charged with,
and is not threatened with, or under any investigation with respect to, any
allegation concerning any violation of any provision of any federal, provincial,
local or foreign law, regulation, ordinance, order or administrative ruling, and
is not in default with respect to any order, writ, injunction or decree of any
Governmental Body.


      2.9 NO BROKERS OR FINDERS.


      None of NewPower, the Shareholders, or any officer, director, independent
contractor, consultant, agent or employee of NewPower has agreed to pay, or has
taken any action that will result in any person or entity becoming obligated to
pay or entitled to receive, any investment banking, brokerage, finder's or
similar fee or commission in connection with this Agreement or the Transactions.
NewPower and the Shareholders shall jointly and severally indemnify and hold
E’Jenie harmless against any liability or expense arising out of, or in
connection with, any such claim.


      2.10 TITLE TO AND CONDITION OF PROPERTIES.


      NewPower has good, valid and marketable title to all of its properties and
assets (whether real, personal or mixed, and whether tangible or intangible)
reflected as owned in its books and records, free and clear of all Liens.
NewPower owns or holds under valid leases or other rights to use all real
property, plants, machinery, equipment and all assets necessary for the conduct
of its business as presently conducted, except where the failure to own or hold
such property, plants, machinery, equipment and assets would not have a Material
Adverse Effect on NewPower. No Person other than NewPower owns or has any right
to the use or possession of the assets used in NewPower's business. The
buildings, plants, machinery and equipment necessary for the conduct of the
business of NewPower as presently conducted are structurally sound, are in good
operating condition and repair and are adequate for the uses to which they are
being put or would be put in the Ordinary Course of Business, in each case,
taken as a whole, and none of such buildings, plants, machinery or equipment is
in need of maintenance or  repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.

 
6


 
 

--------------------------------------------------------------------------------

 


      2.11 ABSENCE OF UNDISCLOSED LIABILITIES.


      NewPower has no debt, obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether asserted or unasserted, whether due
or to become due, whether or not known to NewPower) arising out of any
transaction entered into prior to the Closing Date or any act or omission prior
to the Closing Date which individually or taken together would constitute a
Material Adverse Effect on NewPower and has no debt, obligation or liability to
each other or any of the Shareholders or their affiliates, except to the extent
specifically set forth on or reserved against on the Balance Sheet of NewPower.


      The financial statements of NewPower provided to E’Jenie are consistent
with the books and records of NewPower and fairly present in all material
respects the financial condition, assets and liabilities of NewPower, as
applicable, taken as a whole, as of the dates and periods indicated, and were
prepared in accordance with GAAP (except as otherwise indicated therein or in
the notes thereto).


      2.12 CHANGES.


      NewPower has not, since September 30, 2009:


      (a) Ordinary Course of Business. Conducted its business or entered into
any transaction other than in the Ordinary Course of Business, except for this
Agreement.


      (b) Adverse Changes. Suffered or experienced any change in, or affecting,
its condition (financial or otherwise), properties, assets, liabilities,
business, operations, results of operations or prospects which would have a
Material Adverse Effect;


      (c) Loans. Made any loans or advances to any Person other than travel
advances and reimbursement of expenses made to employees, officers and directors
in the Ordinary Course of Business;


      (d) Compensation and Bonuses. Made any payments of any bonuses or
compensation other than regular salary payments, or increase in the salaries, or
payment on any of its debts in the Ordinary Course of Business, to any of its
shareholders, directors, officers, employees, independent contractors or
consultants or entry into by it of any employment, severance, or similar
contract with any director, officer, or employee, independent contractor or
consultant; Adopted, or increased in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any of its employees;


      (e) Liens. Created or permitted to exist any Lien on any of its properties
or assets other than Permitted Liens;


      (f) Capital Stock. Issued, sold, disposed of or encumbered, or authorized
the issuance, sale, disposition or encumbrance of, or granted or issued any
option to acquire any shares of its capital stock or any other of its securities
or any Equity Security, or altered the term of any of its outstanding securities
or made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; changed its authorized or issued capital stock; granted any stock
option or right to purchase shares of its capital stock; issued any security
convertible into any of its capital stock; granted any registration rights with
respect to shares of its capital stock; purchased, redeemed, retired, or
otherwise acquired any shares of its capital stock; declared or paid any
dividend or other distribution or payment in respect of shares of capital stock
of any other entity;


7


 
 

--------------------------------------------------------------------------------

 




      (g) Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its shareholders;


      (h) Material Contracts. Terminated or modified any of its Material
Contract except for termination upon expiration in accordance with the terms of
such agreements, a description of which has been provided to NEWN and E’Jenie;


      (i) Claims. Released, waived or cancelled any claims or rights relating to
or affecting NewPower in excess of US$10,000 in the aggregate or instituted or
settled any Proceeding involving in excess of US$10,000 in the aggregate;


      (j) Discharged Liabilities. Paid, discharged, cancelled, waived or
satisfied any claim, obligation or liability in excess of US$10,000 in the
aggregate, except for liabilities incurred prior to the date of this Agreement
in the Ordinary Course of Business;


      (k) Indebtedness. Created, incurred, assumed or otherwise become liable
for any Indebtedness or commit to any endeavor involving a commitment in excess
of US$10,000 in the aggregate, other than contractual obligations incurred in
the Ordinary Course of Business;


      (l) Guarantees. Guaranteed or endorsed in a material amount any obligation
or net worth of any Person;


      (m) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;


      (n) Accounting. Changed its method of accounting or the accounting
principles or practices utilized in the preparation of its financial statements,
other than as required by GAAP;


      (o) Agreements. Entered into any agreement, or otherwise obligated itself,
to do any of the foregoing.


      2.13 MATERIAL CONTRACTS.


      NewPower has delivered to E’Jenie, prior to the date of this Agreement,
true, correct and complete copies of each of its Material Contracts.


      (a) No Defaults. The Material Contracts of NewPower are valid and binding
agreements of NewPower, and are in full force and effect and are enforceable in
accordance with their terms. Except as would not have a Material Adverse Effect,
NewPower is not in breach or default of any of its Material Contracts to which
it is a party and, to the knowledge of NewPower, no other party to any of its
Material Contracts is in breach or default thereof. Except as would not have a
Material Adverse Effect, no event has occurred or circumstance has existed that
(with or without notice or lapse of time) would (i) contravene, conflict with or
result in a violation or breach of, or become a default or event of default
under, any provision of any of its Material Contracts, or (ii) permit NewPower
or any other Person the right to declare a default or exercise any remedy under,
or to accelerate the maturity or performance of, or to cancel, terminate or
modify any of its Material Contracts. NewPower has not received any notice and
have no knowledge of any pending or threatened cancellation, revocation or
termination of any of its Material Contracts to which it is a party, and there
are no renegotiations of, or attempts to renegotiate.


 
8


 
 

--------------------------------------------------------------------------------

 


      2.14 TAX RETURNS AND AUDITS.


      (a) Tax Returns. (a) All Tax Returns required to be filed by or on behalf
of NewPower have been timely filed and all such Tax Returns were (at the time
they were filed) and are true, correct and complete in all respects; (b) all
Taxes of NewPower required to have been paid (whether or not reflected on any
Tax Return) have been fully and timely paid, except those Taxes which are
presently being contested in good faith or for which an adequate reserve for the
payment of such Taxes has been established on NewPower Balance Sheet; (c) no
waivers of statutes of limitation have been given or requested with respect to
NewPower in connection with any Tax Returns covering NewPower or with respect to
any Taxes payable by it; (d) no Governmental Body in a jurisdiction where
NewPower does not file Tax Returns has made a claim, assertion or threat to
NewPower that NewPower is or may be subject to taxation by such jurisdiction;
(e) NewPower has duly and timely collected or withheld, paid over and reported
to the appropriate Governmental Body all amounts required to be so collected or
withheld for all periods under all applicable laws; (f) there are no Liens with
respect to Taxes on the property or assets of NewPower other than Permitted
Liens; (g) there are no Tax rulings, requests for rulings, or closing agreements
relating to NewPower for any period (or portion of a period) that would affect
any period after the date hereof; and (h) any adjustment of Taxes of NewPower
made by a Governmental Body in any examination that NewPower is required to
report to the appropriate provincial, local or foreign taxing authorities has
been reported, and any additional Taxes due with respect thereto have been paid.
No state of fact exists or has existed which would constitute ground for the
assessment of any tax liability by any Governmental Body. All Tax Returns filed
by NewPower are true, correct and complete.


      (b) No Adjustments, Changes. Neither NewPower nor any other Person on
behalf of NewPower (a) has executed or entered into a closing agreement pursuant
to Section 7121 of the Code or any predecessor provision thereof or any similar
provision of provincial, local or foreign law; or (b) has agreed to or is
required to make any adjustments pursuant to Section 481(a) of the Code or any
similar provision of provincial, local or foreign law.


      (c) No Disputes. There is no pending audit, examination, investigation,
dispute, proceeding or claim with respect to any Taxes of or Tax Return filed or
required to be filed by NewPower, nor is any such claim or dispute pending or
contemplated. NewPower has made available to E’Jenie true, correct and complete
copies of all Tax Returns, examination reports and statements of deficiencies
assessed or asserted against or agreed to by NewPower since the Formation Date,
and any and all correspondence with respect to the foregoing. NewPower does not
have any outstanding closing agreement, ruling request, request for consent to
change a method of accounting, subpoena or request for information to or from a
Governmental Body in connection with any Tax matter.


 
9


 
 

--------------------------------------------------------------------------------

 


      (d) No Tax Allocation, Sharing. NewPower is not a party to any Tax
allocation or sharing agreement. NewPower (a) has not been a member of a Tax
Group filing a consolidated income Tax Return under Section 1501 of the Code (or
any similar provision of provincial, local or foreign law), and (b) does not
have any liability for Taxes for any Person under Treasury regulations Section
1.1502-6 (or any similar provision of provincial, local or foreign law) as a
transferee or successor, by contract or otherwise.


      2.15 ASSETS.


      The financial statements of NewPower reflect the properties and assets
(real and personal) owned or leased by them.


      2.16 INSURANCE COVERAGE.


      NewPower has made available to E’Jenie, prior to the date of this
Agreement, true, correct and complete copies of all insurance and general
liability policies maintained by NewPower on their properties and assets.  There
are no claims made under any such current or prior insurance policies. All of
such policies (i) taken together, provide adequate insurance coverage for the
properties, assets and operations of NewPower for all risks normally insured
against by a Person carrying on the same business as NewPower, and (ii) are
sufficient for compliance with all applicable Laws and Material Contracts of
NewPower. All of such policies are valid, outstanding and in full force and
effect and, by their express terms, will continue in full force and effect
following the consummation of the transactions contemplated by this Agreement.
NewPower has not received and has no knowledge of (a) any refusal of coverage or
any written notice that a defense will be afforded with reservation of rights,
or (b) any notice of cancellation or any other indication in writing or
otherwise that any insurance policy is no longer in full force or effect or will
not be renewed or that the issuer of any policy is not willing or able to
perform its obligations thereunder. All premiums due on such insurance policies
on or prior to the date hereof have been paid. There are no, and NewPower and
the Shareholders have no knowledge of any circumstances or facts which, with or
without notice of lapse of time or both would lead to any: (i) pending or
threatened claims with respect to NewPower or their properties or assets under
any such insurance policies; (ii) claims as to which the insurers have notified
NewPower that they intend to deny liability; and (iii) existing defaults on the
part of NewPower under any such insurance policies.
 




10

 
 

--------------------------------------------------------------------------------

 

      2.17 LITIGATION; ORDERS.


      There is no Proceeding (whether federal, provincial, local or foreign)
pending or, to the knowledge of NewPower, or the Shareholders, threatened or
appealable against or affecting NewPower, or any of its properties, assets,
business, officers, directors or employees. To the knowledge of NewPower, there
is no fact that might result in or form the basis for any such Proceeding.
NewPower is not subject to any Orders and have not received any written opinion
or memorandum or legal advice from their legal counsel to the effect that
NewPower is exposed, from a legal standpoint, to any liability which would be
material to its business. NewPower is not engaged in any legal action to recover
monies due it or for damages sustained by any of them.


      2.18 LICENSES.


      Except as would not have a Material Adverse Effect, NewPower possesses
from the appropriate Governmental Body all licenses, permits, authorizations,
approvals, franchises and rights that are necessary for it to engage in its
business as currently conducted and to permit it to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets (collectively, “Permits”). Except as would not have a Material Adverse
Effect, NewPower has not received any written notice from any Governmental Body
or other Person that there is lacking any license, permit, authorization,
approval, franchise or right necessary for NewPower to engage in its business as
currently conducted and to permit NewPower to own and use its properties and
assets in the manner in which it currently owns and uses such properties and
assets. Except as would not have a Material Adverse Effect, the Permits are
valid and in full force and effect. Except as would not have a Material Adverse
Effect, no event has occurred or circumstance exists that may (with or without
notice or lapse of time): (a) constitute or result, directly or indirectly, in a
violation of or a failure to comply with any Permit; or (b) result, directly or
indirectly, in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Permit. NewPower has not received
any written notice from any Governmental Body or any other Person regarding: (a)
any actual, alleged, possible or potential contravention of any Permit; or (b)
any actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to, any Permit. All applications
required to have been filed for the renewal of such Permits have been duly filed
on a timely basis with the appropriate Persons, and all other filings required
to have been made with respect to such Permits have been duly made on a timely
basis with the appropriate Persons. All Permits are renewable by their terms or
in the Ordinary Course of Business without the need to comply with any special
qualification procedures or to pay any amounts other than routine fees or
similar charges, all of which have, to the extent due, been duly paid.


      2.19 INTERESTED PARTY TRANSACTIONS.


      No officer, director or shareholder of NewPower or any Affiliate, Related
Person or “associate” (as such term is defined in Rule 405 of the Commission
under the Securities Act) of any such Person, either directly or indirectly, (1)
has an interest in any Person which (a) furnishes or sells services or products
which are furnished or sold or are proposed to be furnished or sold by NewPower,
or (b) purchases from or sells or furnishes to, or proposes to purchase from,
sell to or furnish NewPower any goods or services; (2) has a beneficial interest
in any contract or agreement to which NewPower is a party or by which it may be
bound or affected; or (3) is a party to any material agreements, contracts or
commitments in effect as of the date hereof with NewPower. “Related Person”
means: (i) with respect to a particular individual, the individual's immediate
family which shall include the individual's spouse, parents, children, siblings,
mothers and fathers-in-law, sons and daughters-in-law, and brothers and
sisters-in-law; and (ii) with respect to a specified individual or entity, any
entity or individual that, directly or indirectly, controls, is controlled by,
or is under common control with such specified entity or individual.

 
11

 
 

--------------------------------------------------------------------------------

 

      2.20 GOVERNMENTAL INQUIRIES.


      NewPower has made available to E’Jenie a copy of each material written
inspection report, questionnaire, inquiry, demand or request for information
received by NewPower from (and the response of NewPower thereto), and each
material written statement, report or other document filed by NewPower with, any
Governmental Body since the Formation Date.


      2.21 BANK ACCOUNTS AND SAFE DEPOSIT BOXES.


      Newpower has provided to NEWN and E’Jenie the title and number of each
bank or other deposit or financial account, and each lock box and safety deposit
box used by NewPower, the financial institution at which that account or box is
maintained and the names of the persons authorized to draw against the account
or otherwise have access to the account or box, as the case may be.


      2.22 INTELLECTUAL PROPERTY.


      Any Intellectual Property NewPower uses in its business as presently
conducted is owned by NewPower or properly licensed. NewPower does not carry on
business under any other business or trade names and does not have any knowledge
of any infringement by NewPower of any patent, trademarks, copyright or trade
secret.  Newpower has provided to NEWN and E’Jenie a complete list of all
Intellectual Property of NewPower, including all related documentation.


      2.23 STOCK OPTION PLANS; EMPLOYEE BENEFITS.


      (a) NewPower does not currently have, or has ever had, a stock option plan
providing for the grant by NewPower of stock options to directors, officers or
employees.


      (b) NewPower does not have any employee benefit plans or arrangements
covering their present and former employees or providing benefits to such
persons in respect of services provided to NewPower. NewPower has no commitment,
whether formal or informal and whether legally binding or not, to create any
additional plan, arrangement or practice similar to the Approved Plans.


      (c) The consummation of the transactions contemplated hereby will not
result in (i) any payment (including, without limitation, severance,
unemployment compensation or bonus payments) becoming due from NewPower or due
to any Person, (ii) any increase in the amount of compensation or benefits
payable to any Person, or (iii) any acceleration of the vesting or timing of
payment of any compensation, award or determination of options, warrants,
rights, severance payments or other contingent obligations of any nature
whatsoever of NewPower in favor of any Person. No agreement, arrangement or
other contract of NewPower provides benefits or payments contingent upon,
triggered by, or increased as a result of a change in the ownership or effective
control of NewPower.


      (d) NewPower is not a party to or bound by any written or oral agreement
or understanding to employ, subsequent to the Closing, any of its respective
present or former directors, officers, independent contractors, consultants,
agents or employees.


 


12

 
 

--------------------------------------------------------------------------------

 



      2.24 EMPLOYEE MATTERS


      (a) No former or current employee, officer or director of NewPower is a
party to, or is otherwise bound by, any agreement or arrangement (including,
without limitation, any confidentiality, non-competition or proprietary rights
agreement) that in any way adversely affected, affects, or will affect (i) the
performance of his, her or its duties to NewPower, or (ii) the ability of
NewPower to conduct its business.


      (b) NewPower has no employees, directors, officers, consultants,
independent contractors, representatives or agents whose contract of employment
or engagement cannot be terminated by three months' notice.


      (c) NewPower is not required or obligated to pay, and since the Formation
Date, have not paid any moneys to or for the benefit of, any director, officer,
employee, consultant, independent contractor, representative or agent of
NewPower.


     (d) NewPower is in compliance with all applicable laws respecting
employment and employment practices, terms and conditions or employment and
wages and hours, and is not engaged in any unfair labor practice. There is no
labor strike, dispute, shutdown or stoppage actually pending or, to the
knowledge of NewPower or the Shareholders, threatened against or affecting
NewPower.


      2.25 ENVIRONMENTAL AND SAFETY MATTERS.


      Except as would not have a Material Adverse Effect:


      (a)  NewPower has at all times been and is in compliance with all
Environmental Laws and Orders applicable to NewPower.


      (b) There are no Proceedings pending or, to the knowledge of NewPower,
threatened against NewPower, or any of its officers and directors alleging the
violation of any Environmental Law or Environmental Permit applicable to
NewPower or alleging that NewPower or any of its officers and directors is a
potentially responsible party for any environmental site contamination. None of
NewPower or any of its officers and directors, or the Shareholders are aware of,
or has ever received notice of, any past, present or future events, conditions,
circumstances, activities, practices, incidents, actions or plans which may
interfere with or prevent continued compliance, or which may give rise to any
common law or legal liability, or otherwise form the basis of any claim, action,
suit, proceeding, hearing or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge, release or threatened
release into the environment, of any pollutant, contaminant, or hazardous or
toxic material or waste.


      (c) Neither this Agreement nor the consummation of the transactions
contemplated by this Agreement shall impose any obligations to notify or obtain
the consent of any Governmental Body or third Persons under any Environmental
Laws applicable to NewPower.


 
13

 
 

--------------------------------------------------------------------------------

 

      2.26 MATERIAL CUSTOMERS.


      Since the Formation Date, none of the Material Customers (as hereinafter
defined) of NewPower has notified any of NewPower or any of its officers and
directors, or the Shareholders of their intent to terminate their business with
NewPower business because of any dissatisfaction on the part of any such person
or entity. The Transactions have not caused any of the Material Customers of
NewPower to terminate or provide notice of their intent or threaten to terminate
their business with NewPower or to notify NewPower or any of its officers and
directors or the Shareholders of their intent not to continue to do such
business with NewPower after the Closing. As used herein, “Material Customers”
means those customers from whom NewPower derives annual revenues in excess of
RMB 100,000.


      2.27 INVENTORIES.


      All inventories of NewPower are of good, usable and merchantable quality
in all material respects, and, do not include a material amount of obsolete or
discontinued items. All such inventories are of such quality as to meet in all
material respects the quality control standards of NewPower.  All such
inventories are recorded on the books at the lower of cost or market value
determined in accordance with GAAP.  No write-down in inventory has been made or
should have been made pursuant to GAAP during the past two years.


      2.28 MONEY LAUNDERING LAWS.


      The operations of NewPower are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the money laundering statutes of all U.S. and non-U.S. jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Body
(collectively, the “Money Laundering Laws”) and no Proceeding involving NewPower
with respect to the Money Laundering Laws is pending or, to the knowledge of
NewPower, threatened.


 
14

 
 

--------------------------------------------------------------------------------

 

      2.29 DISCLOSURE.


      (a) Any information set forth in this Agreement, or the Transaction
Agreements shall be true, correct and complete in all material respects.


      (b) No statement, representation or warranty of NewPower or the
Shareholders in this Agreement or the Transaction Agreements or any exhibits or
schedules thereto contain any untrue statement of a material fact or omits to
state a material fact necessary to make the statements herein or therein, taken
as a whole, in light of the circumstances in which they were made, not
misleading.


      (c)  The Shareholders, and NewPower have no knowledge of any fact that has
specific application to NewPower (other than general economic or industry
conditions) and that adversely affects the assets or the business, prospects,
financial condition, or results of operations of NewPower.


      (d) The books of account, minute books and stock record books of NewPower,
all of which have been made available to E’Jenie, are complete and accurate and
have been maintained in accordance with sound business practices. Without
limiting the generality of the foregoing, the minute books of NewPower contain
complete and accurate records of all meetings held, and corporate action taken,
by the shareholders, the boards of directors, and committees of the boards of
directors of NewPower, and no meeting of any such shareholders, board of
directors, or committee has been held for which minutes have not been prepared
and are not contained in such minute books.


      2.30 FINDERS AND BROKERS.


      (a) None of NewPower, the Shareholders or any Person acting on behalf of
NewPower or the Shareholders has engaged any finder, broker, intermediary or any
similar Person in connection with the Exchange.


      (b) None of NewPower, the Shareholders nor any Person acting on behalf of
NewPower or the Shareholders has entered into a contract or other agreement that
provides that a fee shall be paid to any Person or Entity if the Exchange is
consummated.


2.31  FINANCIAL STATEMENTS.
 
          The financial statements of NewPower provided to E’Jenie present
fairly, in all material respects, the assets and liabilities (whether accrued,
absolute, contingent or otherwise) of NewPower, as of the respective dates
thereof, and the sales and earnings of the business of NewPower during the
periods covered thereby, in all material respects and have been prepared in
substantial accordance with generally accepted accounting principles
consistently applied.
 




15

 
 

--------------------------------------------------------------------------------

 

ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF E’JENIE AND NEWN


      E’Jenie and NEWN hereby represent and warrant to the Shareholders as of
the date hereof:


      3.1 ORGANIZATION; GOOD STANDING.


      NEWN is duly incorporated, validly and in good standing existing under the
laws of the State of Nevada, E’Jenie is duly incorporated, validly and in good
standing existing under the laws of Peoples Republic of China.  E’Jenie and NEWN
have all requisite authority and power (corporate and other), governmental
licenses, authorizations, consents and approvals to carry on its business as
presently conducted and as contemplated to be conducted, to own, hold and
operate its properties and assets as now owned, held and operated by it, to
enter into this Agreement, to carry out the provisions hereof except where the
failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
E’Jenie or NEWN, or (ii) impair the ability of E’Jenie or NEWN to perform its
material obligations under this Agreement. E’Jenie and NEWN are duly qualified,
licensed or domesticated as a foreign corporation in good standing in each
jurisdiction wherein the nature of its activities or its properties owned or
leased requires such qualification, licensing or domestication, except where the
failure to be so qualified, licensed or domesticated will not have a Material
Adverse Effect.


      3.2 NEWN COMMON STOCK.


      As of November 30, 2009, there were 6,446,105 shares of NEWN's common
stock issued and outstanding. The Acquisition Shares, when issued in connection
with this Agreement and the other Transactional Agreements, will be duly
authorized, validly issued, fully paid and non-assessable.


      3.3 AUTHORITY; BINDING NATURE OF AGREEMENTS.


      (a) The execution, delivery and performance of this Agreement, the
Transactional Agreements, and all other agreements and instruments contemplated
to be executed and delivered by E’Jenie and NEWN in connection herewith have
been duly authorized by all necessary corporate action on the part of E’Jenie
and NEWN and its board of directors.


      (b) This Agreement, the Transactional Agreements, and all other agreements
and instruments contemplated to be executed and delivered by E’Jenie and NEWN
constitute the legal, valid and binding obligation of E’Jenie and NEWN,
enforceable against E’Jenie and NEWN in accordance with their terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
Exchange, insolvency, moratorium or other laws affecting the enforcement of
creditors' rights generally and by general principles of equity regardless of
whether such enforceability is considered in a proceeding in law or equity.


      (c) There is no pending Proceeding, and, to E’Jenie's and NEWN’s
knowledge, no Person has threatened to commence any Proceeding that challenges,
or that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the Exchange or E’Jenie's and NEWN’s ability to comply with or
perform its obligations and covenants under the Transactional Agreements, and,
to the knowledge of E’Jenie and NEWN, no event has occurred, and no claim,
dispute or other condition or circumstance exists, that might directly or
indirectly give rise to or serve as a basis for the commencement of any such
Proceeding.


 
16

 
 

--------------------------------------------------------------------------------

 

      3.4 NON-CONTRAVENTION; CONSENTS.


      The execution and delivery of this Agreement and the other Transactional
Agreements, and the consummation of the Exchange, by E’Jenie and NEWN will not,
directly or indirectly (with or without notice or lapse of time):


      (a) contravene, conflict with or result in a material violation of (i)
E’Jenie's and NEWN’s Organizational Documents, or (ii) any resolution adopted by
E’Jenie’s and NEWN’s Board or any committee thereof or the stockholders of
E’Jenie;


      (b) to the knowledge of E’Jenie and NEWN, contravene, conflict with or
result in a material violation of, or give any Governmental Body the right to
challenge the Exchange or to exercise any remedy or obtain any relief under, any
legal requirement or any Order to which E’Jenie and NEWN or any material assets
owned or used by it are subject;


      (c) to the knowledge of E’Jenie and NEWN, cause any material assets owned
or used by E’Jenie and NEWN to be reassessed or revalued by any taxing authority
or other Governmental Body;


      (d) to the knowledge of E’Jenie and NEWN, contravene, conflict with or
result in a material violation of any of the terms or requirements of, or give
any Governmental Body the right to revoke, withdraw, suspend, cancel, terminate
or modify, any Governmental Authorization that is held by E’Jenie and NEWN, or
that otherwise relates to E’Jenie's and NEWN’s business or to any of the
material assets owned or used by E’Jenie and NEWN, where such contraventions,
conflict, violation, revocation, withdrawal, suspension, cancellation,
termination or modification would have a Material Adverse Effect on E’Jenie and
NEWN;


      (e) contravene, conflict with or result in a material violation or
material breach of, or material default under, any Contract to which E’Jenie and
NEWN is a party;


      (f) give any Person the right to any payment by E’Jenie and NEWN or give
rise to any acceleration or change in the award, grant, vesting or determination
of options, warrants, rights, severance payments or other contingent obligations
of any nature whatsoever of E’Jenie and NEWN in favor of any Person, in any such
case as a result of the Exchange; or


      (g) result in the imposition or creation of any material Lien upon or with
respect to any material asset owned or used by E’Jenie and NEWN.


      Except for Consents, filings or notices required under the state and
federal securities laws or any other laws or regulations or as otherwise
contemplated in this Agreement and the other Transactional Agreements, E’Jenie
and NEWN will not be required to make any filing with or give any notice to, or
obtain any Consent from, any Person in connection with the execution and
delivery of this Agreement and the other Transactional Agreements or the
consummation or performance of the Exchange.
 


17

 
 

--------------------------------------------------------------------------------

 

      3.5 FINDERS AND BROKERS.


      (a) Neither E’Jenie, NEWN nor any Person acting on behalf of E’Jenie and
NEWN has engaged any finder, broker, intermediary or any similar Person in
connection with the Exchange.


      (b) Neither E’Jenie, nor NEWN has entered into a contract or other
agreement that provides that a fee shall be paid to any Person or Entity if the
Exchange is consummated.


      3.6 REPORTS AND FINANCIAL STATEMENTS; ABSENCE OF CERTAIN CHANGES.


      (a) Except for certain ownership reports which were not filed by certain
individuals, NEWN has filed all reports required to be filed with the SEC
pursuant to the Exchange Act since December 31, 2004 (all such reports,
including those to be filed prior to the Closing Date and all registration
statements and prospectuses filed by NEWN with the SEC, are collectively
referred to as the “NEWN SEC Reports”). All of the NEWN SEC Reports, as of their
respective dates of filing (or if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing): (i) complied in all
material respects as to form with the applicable requirements of the Securities
Act or Exchange Act and the rules and regulations thereunder, as the case may
be, and (ii) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The audited financial statements of NEWN included in the
NEWN SEC Reports comply in all material respects with the published rules and
regulations of the SEC with respect thereto, and such audited financial
statements (i) were prepared from the books and records of NEWN, (ii) were
prepared in accordance with GAAP applied on a consistent basis (except as may be
indicated therein or in the notes or schedules thereto) and (iii) present fairly
the financial position of NEWN as of the dates thereof and the results of
operations and cash flows for the periods then ended. The unaudited financial
statements included in the NEWN SEC Reports comply in all material respects with
the published rules and regulations of the SEC with respect thereto; and such
unaudited financial statements (i) were prepared from the books and records of
NEWN, (ii) were prepared in accordance with GAAP, except as otherwise permitted
under the Exchange Act and the rules and regulations thereunder, on a consistent
basis (except as may be indicated therein or in the notes or schedules thereto)
and (iii) present fairly the financial position of NEWN as of the dates thereof
and the results of operations and cash flows (or changes in financial condition)
for the periods then ended, subject to normal year-end adjustments and any other
adjustments described therein or in the notes or schedules thereto.


      (b) Except as specifically contemplated by this Agreement or reflected in
the NEWN SEC Reports, since September 30, 2009, there has not been (i) any
material adverse change in  NEWN’s business, assets, liabilities, operations,
and, to the knowledge of NEWN, no event has occurred that is likely to have a
material adverse effect on NEWN 's business, assets, liabilities or operations,
(ii) any declarations setting aside or payment of any dividend or distribution
with respect to the NEWN Common Stock other than consistent with past practices,
(iii) any material change in NEWN 's accounting principles, procedures or
methods, (iv) cancellation in writing of any material customer contract or (v)
the loss of any customer relationship which would have a material adverse effect
on NEWN 's business, assets, liabilities or operations.
 


18

 
 

--------------------------------------------------------------------------------

 

      3.7 COMPLIANCE WITH APPLICABLE LAW.


      Except as disclosed in the NEWN SEC Reports filed prior to the date of
this Agreement and except to the extent that the failure or violation would not
in the aggregate have a Material Adverse Effect on the business, results of
operations or financial condition of E’Jenie and NEWN, to E’Jenie's and NEWN’s
knowledge, E’Jenie and NEWN holds all Governmental Authorizations necessary for
the lawful conduct of its business under and pursuant to, and the business of
E’Jenie and NEWN is not being conducted in violation of, any Governmental
Authorization applicable to E’Jenie and NEWN.


      3.8 COMPLETE COPIES OF REQUESTED REPORTS.


      E’Jenie and NEWN have delivered or made available true and complete copies
of each document that has been reasonably requested by NewPower or the
Shareholders.


      3.9 FULL DISCLOSURE.


      (a) Neither this Agreement (including all Schedules and Exhibits hereto)
nor any of the Transactional Agreements contemplated to be executed and
delivered by E’Jenie and NEWN in connection with this Agreement contains any
untrue statement of material fact; and none of such documents omits to state any
material fact necessary to make any of the representations, warranties or other
statements or information contained therein not misleading.


      (b) All of the information set forth in the NEWN SEC Reports and all other
information regarding E’Jenie and NEWN and the business, condition, assets,
liabilities, operations, financial performance, net income and prospects of
either that has been furnished to NewPower or the Shareholders by or on behalf
of E’Jenie and NEWN or any of the E’Jenie's and NEWN’s Representatives, is
accurate and complete in all material respects.


ARTICLE IV.


COVENANTS OF NEWPOWER


      4.1 ACCESS AND INVESTIGATION.


      NewPower shall ensure that, at all times during the Pre-Closing Period:


      (a) NewPower and its Representatives provide E’Jenie and its
Representatives access, at reasonable times and with twenty-four (24) hours
notice from E’Jenie to NewPower, to all of the premises and assets of NewPower,
to all existing books, records, Tax Returns, work papers and other documents and
information relating to NewPower, and to responsible officers and employees of
NewPower, NewPower and its Representatives provide E’Jenie and its
Representatives with copies of such existing books, records, Tax Returns, work
papers and other documents and information relating to NewPower as E’Jenie may
request in good  faith.
 
19


 
 

--------------------------------------------------------------------------------

 


      (b) Each of NewPower and its Representatives confer regularly with E’Jenie
upon its request, concerning operational matters and otherwise report regularly
(not less than semi-monthly and as E’Jenie may otherwise request) to E’Jenie and
discuss with E’Jenie and its Representatives concerning the status of the
business,  condition, assets, liabilities, operations, and financial performance
of NewPower, and promptly notify E’Jenie of any material change in the business,
condition, assets, liabilities, operations, and financial performance of
NewPower, or any event reasonably likely to lead to any such change.


      4.2 OPERATION OF BUSINESS.


      NewPower shall ensure that, during the Pre-Closing Period:


      (a) It conducts its operations in the Ordinary Course of Business and in
the same manner as such operations have been conducted prior to the date of this
Agreement;


      (b) It uses its commercially reasonable efforts to preserve intact its
current business organization, keep available and not terminate the services of
its current officers, directors and employees and maintain its relations and
goodwill with all suppliers, customers, landlords, creditors, licensors,
licensees, employees and other Persons having business relationships with
NewPower;


      (c) It does not declare, accrue, set aside or pay any dividend or make any
other distribution in respect of any shares of its capital stock, or issue any
additional shares of its capital stock, and does not repurchase, redeem or
otherwise reacquire any shares of its capital stock or other securities;


      (d) It does not sell or otherwise issue (or grant any warrants, options or
other rights to purchase) any shares of capital stock or any other securities;


      (e) It does not amend its Organizational Documents, and does not affect or
become a party to any recapitalization, reclassification of shares, stock split,
reverse stock split or similar transaction;


      (f) It does not form any subsidiary or acquire any equity interest or
other interest in any other Entity;


      (g) It does not establish or adopt any Employee Benefit Plan, and does not
pay any bonus or make any profit sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its directors, officers or employees;


      (h) It does not change any of its methods of accounting or accounting
practices in any respect;


      (i) It does not make any Tax election;


      (j) It does not commence or take any action or fail to take any action
which would result in the commencement of any Proceeding;
 
20


 
 

--------------------------------------------------------------------------------

 


      (k) It does not (i) acquire, dispose of, transfer, lease, license,
mortgage, pledge or encumber any fixed or other assets, other than in the
Ordinary Course of Business; (ii) incur, assume or prepay any indebtedness,
Indebtedness or obligation or any other liabilities or issue any debt
securities, other than in the Ordinary Course of Business; (iii) assume,
guarantee, endorse for the obligations of any other person, other than in the
Ordinary Course of Business; (iv) make any loans, advances or capital
contributions to, or investments in, any other Person, other than in the
Ordinary Course of Business; or (v) fail to maintain insurance consistent with
past practices for its business and property;


      (l) It pays all debts and Taxes, files all of its Tax Returns (as provided
herein) and pays or performs all other obligations, when due;


      (m) It does not enter into or amend any agreements pursuant to which any
other Person is granted distribution, marketing or other rights of any type or
scope with respect to any of its services, products or technology;


      (n) It does not hire any new officer-level employee or increase or
decrease the size of its board of directors;


      (o) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP and in the Ordinary Course of Business;


      (p) Except as otherwise contemplated hereunder, it does not enter into any
transaction or take any other action outside the Ordinary Course of Business;
and


      (q) It does not enter into any transaction or take any other action that
likely would cause or constitute a Breach of any representation or warranty made
by it in this Agreement.


      4.3 FILINGS AND CONSENTS; COOPERATION.


      NewPower shall ensure that:


      (a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by NewPower or the Shareholders
in connection with the execution and delivery of any of the Transactional
Agreements, or in connection with the consummation or performance of the
Exchange, is made or given as soon as possible after the date of this Agreement;


      (b) Each Consent required to be obtained (pursuant to any applicable Law,
Order or contract, or otherwise) by NewPower or the Shareholders in connection
with the execution and delivery of any of the Transactional Agreements, or in
connection with the consummation or performance of the Exchange, is obtained as
soon as possible after the date of this Agreement and remains in full force and
effect through the Closing Date;


      (c) It promptly delivers to E’Jenie a copy of each filing made, each
notice given and each Consent obtained by NewPower during the Pre-Closing
Period; and


      (d) During the Pre-Closing Period, it and its Representatives cooperate
with E’Jenie and E’Jenie's Representatives, and prepare and make available such
documents and take such other actions as E’Jenie may request in good faith, in
connection with any filing, notice or Consent that E’Jenie is required or elects
to make, give or obtain.




21

 
 

--------------------------------------------------------------------------------

 

      4.4 NOTIFICATION; UPDATES.


      (a) During the Pre-Closing Period, NewPower shall promptly notify E’Jenie
in writing of:


            (i) the discovery by it of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
which is contrary to any representation or warranty made by it in this Agreement
or in any of the other Transactional Agreements, or that would upon the giving
of notice or lapse of time, result in any of its representations and warranties
set forth in this agreement to become untrue or otherwise cause any of the
conditions of Closing set forth in Article VI or Article VII not to be
satisfied;


            (ii) any event, condition, fact or circumstance that occurs, arises
or exists after the date of this Agreement (except as a result of actions taken
pursuant to the express written consent of E’Jenie) and that is contrary to any
representation or warranty made by it in this Agreement, or that would upon the
giving of notice or lapse of time, result in any of its representations and
warranties set forth in this agreement to become untrue or otherwise cause any
of the conditions of Closing set forth in Article VI or Article VII not to be
satisfied;


      (b) It will promptly update any relevant and material information provided
to E’Jenie after the date hereof pursuant to the terms of this Agreement.


 
 
 
22

 
 

--------------------------------------------------------------------------------

 

      4.5 COMMERCIALLY REASONABLE EFFORTS.


      During the Pre-Closing Period, NewPower shall use its commercially
reasonable efforts to cause the conditions set forth in Article VI and Article
VII to be satisfied on a timely basis and so that the Closing can take place on
or before December 25, 2009, in accordance with Section 1.5, and shall not take
any action or omit to take any action, the taking or omission of which would or
could reasonably be expected to result in any of the representations and
warranties of NewPower set forth in this Agreement becoming untrue, or in any of
the conditions of Closing set forth in Article VI or Article VII not being
satisfied.


      4.6 CONFIDENTIALITY; PUBLICITY.


      NewPower shall ensure that:


      (a) It and its Representatives keep strictly confidential the existence
and terms of this Agreement prior to the issuance or dissemination of any
mutually agreed upon press release or other disclosure of the Exchange; and


      (b) neither it nor any of its Representatives issues or disseminates any
press release or other publicity or otherwise makes any disclosure of any nature
(to any of its suppliers, customers, landlords, creditors or employees or to any
other Person) regarding any of the Exchange; except in each case to the extent
that it is required by law to make any such disclosure regarding such
transactions or as separately agreed by the parties;
provided, however, that if it is required by law to make any such disclosure,
NewPower advises E’Jenie, at least five business days before making such
disclosure, of the nature and content of the intended disclosure.


ARTICLE V.


COVENANTS OF E’JENIE


      5.1 NOTIFICATION.


      During the Pre-Closing Period, E’Jenie shall promptly notify NewPower in
writing of:


      (a) the discovery by E’Jenie and NEWN of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
which is contrary to any representation or warranty made by E’Jenie and NEWN in
this Agreement; and,


      (b) any event, condition, fact or circumstance that occurs, arises or
exists after the date of this Agreement (except as a result of actions taken
pursuant to the written consent of NewPower) and that is contrary to any
representation or warranty made by E’Jenie and NEWN in this Agreement;


 


23

 
 

--------------------------------------------------------------------------------

 

      5.2 FILINGS AND CONSENTS; COOPERATION.


      E’Jenie and NEWN shall ensure that:


      (a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by E’Jenie and NEWN in
connection with the execution and delivery of any of the Transactional
Agreements, or in connection with the consummation or performance of the
Exchange, is made or given as soon as possible after the date of this Agreement;


      (b) Each Consent required to be obtained (pursuant to any applicable Law,
Order or contract, or otherwise) by E’Jenie and NEWN in connection with the
execution and delivery of any of the Transactional Agreements, or in connection
with the consummation or performance of the Exchange, is obtained as soon as
possible after the date of this Agreement and remains in full force and effect
through the Closing Date;


      (c) E’Jenie and NEWN promptly delivers to NewPower a copy of each filing
made, each notice given and each Consent obtained by E’Jenie and NEWN during the
Pre-Closing Period; and


      (d) During the Pre-Closing Period, E’Jenie, NEWN and its Representatives
cooperate with NewPower and its Representatives, and prepare and make available
such documents and take such other actions as NewPower may request in good
faith, in connection with any filing, notice or Consent that NewPower is
required or elects to make, give or obtain.


      5.3 COMMERCIALLY REASONABLE EFFORTS.


      During the Pre-Closing Period, E’Jenie and NEWN shall use its commercially
reasonable efforts to cause the conditions set forth in Article VI and Article
VII to be satisfied on a timely basis and so that the Closing can take place on
or before December 25, 2009 or as soon thereafter as is reasonably practical, in
accordance with Section 1.5, and shall not take any action or omit to take any
action, the taking or omission of which would or could reasonably be expected to
result in any of the representations and warranties or E’Jenie and NEWN set
forth in this Agreement becoming untrue or in any of the conditions of closing
set forth in Article VI or Article VII not being satisfied.


      5.4 DISCLOSURE OF CONFIDENTIAL INFORMATION.


      (a) Each of E’Jenie, NEWN, NewPower and the Shareholders acknowledges and
agrees that it may receive Confidential Information in connection with this
Transaction including without limitation, any information disclosed during the
due diligence process, the public disclosure of which will harm the disclosing
party's business. The Receiving Party may use Confidential Information only in
connection with the Transaction. The results of the due diligence review may not
be used for any other purpose other than in connection with the Transaction.
Except as expressly provided in this Agreement, the Receiving Party shall not
disclose Confidential Information to anyone without the Disclosing Party's prior
written consent. The Receiving Party shall take all reasonable measures to avoid
disclosure, dissemination or unauthorized use of Confidential Information,
including, at a minimum, those measures it takes to protect its own confidential
information of a similar nature. The Receiving Party shall not export any
Confidential Information in any manner contrary to the export regulations of the
governmental jurisdiction to which it is subject.
 
 
24
 
 

--------------------------------------------------------------------------------

 


      (b) The Receiving Party may disclose Confidential Information as required
to comply with binding orders of governmental entities that have jurisdiction
over it, provided that the Receiving Party (i) gives the Disclosing Party
reasonable notice (to the extent permitted by law) to allow the Disclosing Party
to seek a protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.


      (c) All Confidential Information shall remain the exclusive property of
the Disclosing Party. The Disclosing Party's disclosure of Confidential
Information shall not constitute an express or implied grant to the Receiving
Party of any rights to or under the Disclosing Party's patents, copyrights,
trade secrets, trademarks or other intellectual property rights.


      (d) The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any unauthorized use or disclosure of Confidential Information or
any other breach of this Agreement by the Receiving Party. The Receiving Party
shall cooperate with the Disclosing Party in every reasonable way to help the
Disclosing Party regain possession of such Confidential Information and prevent
its further unauthorized use.


      (e) The Receiving Party shall return or destroy all tangible materials
embodying Confidential Information (in any form and including, without
limitation, all summaries, copies and excerpts of Confidential Information)
promptly following the Disclosing Party's written request; provided, however,
that, subject to the provisions of this Agreement, the Receiving Party may
retain one copy of such materials in the confidential, restricted access files
of its legal department for use only in the event a dispute arises between the
parties related to the Transaction and only in connection with that dispute. At
the Disclosing Party's option, the Receiving Party shall provide written
certification of its compliance with this Section.


      5.5 INDEMNIFICATION.


      (a) Each of NewPower and the Shareholders, jointly and severally, each
shall defend, indemnify and hold harmless E’Jenie and NEWN, and its employees,
officers, directors, stockholders, controlling persons, affiliates, agents,
successors and assigns (collectively, the “E’Jenie Indemnified Persons”), and
shall reimburse the E’Jenie Indemnified Persons, for, from and against any loss,
liability, claim, damage, expense (including costs of investigation and defense
and reasonable attorneys' fees) or diminution of value, whether or not involving
a third-party claim (collectively, “Damages”), directly or indirectly, relating
to, resulting from or arising out of:


            (i) any untrue representations, misrepresentations or breach of
warranty by or of NewPower or the Shareholders contained in or pursuant to this
Agreement;




























25


 
 

--------------------------------------------------------------------------------

 


            (ii) any breach or nonfulfillment of any covenant, agreement or
other obligation by or of NewPower or the Shareholders (only to the extent made
or occurring prior to or at the Closing) contained in or pursuant to this
Agreement, the Transaction Agreements executed by NewPower or any of the
Shareholders in their individual capacity, or any of the other agreements,
documents, schedules or exhibits to be entered into by NewPower or any of the
Shareholders in their individual capacity pursuant to or in connection with this
Agreement;


            (iii) all of Pre-Closing liabilities of NewPower or the
Shareholders; and


            (iv) any liability, claim, action or proceeding of any kind
whatsoever, whether instituted or commenced prior to or after the Closing Date,
which directly or indirectly relates to, arises or results from, or occurs in
connection with facts or circumstances relating to the conduct of business of
NewPower, or the assets of NewPower, or events or circumstances existing on or
prior to the Closing Date.


      (b) E’Jenie and NEWN shall defend, indemnify and hold harmless NewPower
and its respective affiliates, agents, successors and assigns (collectively, the
“NewPower Indemnified Persons”), and shall reimburse the NewPower Indemnified
Persons, for, from and against any Damages, directly or indirectly, relating to,
resulting from or arising out of:


            (i) any untrue representation, misrepresentation or breach of
warranty by E’Jenie and NEWN contained in or pursuant to this Agreement;


            (ii) any breach or nonfulfillment of any covenant, agreement or
other obligations by or of E’Jenie and NEWN contained in or pursuant to this
Agreement, the Transaction Agreements or any other agreements, documents,
schedules or exhibits to be entered into or delivered to pursuant to or in
connection with this Agreement.


      (c) Promptly after receipt by an indemnified Party under Section 5.6 of
this Agreement of notice of a claim against it (“Claim”), such indemnified Party
shall, if a claim is to be made against an indemnifying Party under such
Section, give notice to the indemnifying Party of such Claim, but the failure to
so notify the indemnifying Party will not relieve the indemnifying Party of any
liability that it may have to any indemnified Party, except to the extent that
the indemnifying Party demonstrates that the defense of such action is
prejudiced by the indemnified Party's failure to give such notice.


      (c) A claim for indemnification for any matter not involving a third-party
claim may be asserted by notice to the Party from whom indemnification is
sought.




26

 
 

--------------------------------------------------------------------------------

 

ARTICLE VI.


CLOSING CONDITIONS OF E’JENIE AND NEWN


      E’Jenie's and NEWN’s obligations to affect the Closing and consummate the
Exchange are subject to the satisfaction of each of the following conditions:


      6.1 ACCURACY OF REPRESENTATIONS AND WARRANTIES.


      The representations and warranties of NewPower and the Shareholders in
this Agreement shall have been true and correct as of the date of this Agreement
and shall be true and correct on and as of the Closing. NewPower and the
Shareholders shall have performed all obligations in this Agreement required to
be performed or observed by them on or prior to the Closing.


      6.2 ADDITIONAL CONDITIONS TO CLOSING.


      (a) All necessary approvals under federal and state securities laws and
other authorizations relating to the issuance of the Acquisition Shares and the
transfer of the Shares shall have been received.


      (b) No preliminary or permanent injunction or other order by any federal,
state or foreign court of competent jurisdiction which prohibits the
consummation of the Exchange shall have been issued and remain in effect. No
statute, rule, regulation, executive order, stay, decree, or judgment shall have
been enacted, entered, issued, promulgated or enforced by any court or
governmental authority which prohibits or restricts the consummation of the
Exchange. All authorizations, consents, orders or approvals of, or declarations
or filings with, and all expirations of waiting periods imposed by, any
Governmental Body which are necessary for the consummation of the Exchange,
other than those the failure to obtain which would not materially adversely
affect the consummation of the Exchange or in the aggregate have a material
adverse effect on E’Jenie and its subsidiaries, taken as a whole, shall have
been filed, occurred or been obtained (all such permits, approvals, filings and
consents and the lapse of all such waiting periods being referred to as the
“Requisite Regulatory Approvals”) and all such Requisite Regulatory Approvals
shall be in full force and effect.


      (c) There shall not be any action taken, or any statute, rule, regulation
or order enacted, entered, enforced or deemed applicable to the Exchange, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any material condition or material restriction upon E’Jenie or
its subsidiaries or NewPower, including, without limitation, requirements
relating to the disposition of assets, which in any such case would so
materially adversely impact the economic or business benefits of the Exchange as
to render inadvisable the consummation of the Exchange.


 


27

 
 

--------------------------------------------------------------------------------

 

      6.3 PERFORMANCE OF AGREEMENTS.


      NewPower or the Shareholders, as the case may be, shall have executed and
delivered each of the agreements, instruments and documents required to be
executed and delivered, and performed all actions required to be performed by
NewPower or any of the Shareholders, as the case may be, pursuant to this
Agreement, except as E’Jenie has otherwise consented in writing.


      6.4 CONSENTS.


      Each of the Consents, if required, shall have been obtained and shall be
in full force and effect, other than those Consents, which have been expressly
waived by E’Jenie and NEWN.


      6.5 NO MATERIAL ADVERSE CHANGE AND SATISFACTORY DUE DILIGENCE.


      There shall not have been any material adverse change in the business,
condition, assets, liabilities, operations or financial performance of NewPower
since the date of this Agreement as determined by E’Jenie in its discretion.
E’Jenie and NEWN shall be satisfied in all respects with the results of its due
diligence review of NewPower.


      6.6 NEWPOWER CLOSING CERTIFICATES.


      In addition to the documents required to be received under this Agreement,
E’Jenie and NEWN shall also have received the following documents:


      (a) copies of resolutions of NewPower, certified by a Secretary, Assistant
Secretary or other appropriate officer of NewPower, authorizing the execution,
delivery and performance of this Agreement and other Transactional Agreements;


      (b) good standing certificate from China of NewPower; and


      (c) such other documents as E’Jenie and NEWN may request in good faith for
the purpose of (i) evidencing the accuracy of any representation or warranty
made by NewPower, (ii) evidencing the compliance by NewPower, or the performance
by NewPower of, any covenant or obligation set forth in this Agreement or any of
the other Transactional Agreements, (iii) evidencing the satisfaction of any
condition set forth in Article VII or this Article VI, or (iv) otherwise
facilitating the consummation or performance of the Exchange.


      6.7 TRANSACTIONAL AGREEMENTS.


      Each Person (other than E’Jenie and NEWN) shall have executed and
delivered prior to or on the Closing Date all Transactional Agreements to which
it is to be a party.
 
 
28

 
 

--------------------------------------------------------------------------------

 

      6.8 DELIVERY OF STOCK CERTIFICATES, MINUTE BOOK AND CORPORATE SEAL.


      The Shareholders shall have delivered to E’Jenie and NEWN, the stock
books, stock ledgers, minute books and corporate seals of NewPower.


ARTICLE VII.


CLOSING CONDITIONS OF THE SHAREHOLDERS


      The Shareholders' obligations to affect the Closing and consummate the
Exchange are subject to the satisfaction of each of the following conditions:


      7.1 ACCURACY OF REPRESENTATIONS AND WARRANTIES.


      The representations and warranties of E’Jenie and NEWN in this Agreement
shall have been true and correct as of the date of this Agreement and shall be
true and correct on and as of the Closing and E’Jenie shall have performed all
obligations in this Agreement required to be performed or observed by them on or
prior to the Closing.


      7.2 ADDITIONAL CONDITIONS TO CLOSING.


      (a) All necessary approvals under federal and state securities laws and
other authorizations relating to the issuance and transfer of the Acquisition
Shares by E’Jenie and NEWN and the transfer of the Shares by NewPower shall have
been received.


      (b) No preliminary or permanent injunction or other order by any federal,
state or foreign court of competent jurisdiction which prohibits the
consummation of the Exchange shall have been issued and remain in effect. No
statute, rule, regulation, executive order, stay, decree, or judgment shall have
been enacted, entered, issued, promulgated or enforced by any court or
governmental authority which prohibits or restricts the consummation of the
Exchange. All Requisite Regulatory Approvals shall have been filed, occurred or
been obtained and all such Requisite Regulatory Approvals shall be in full force
and effect.


      (c) There shall not be any action taken, or any statute, rule, regulation
or order enacted, entered, enforced or deemed applicable to the Exchange, by any
federal or state Governmental Body which, in connection with the grant of a
Requisite Regulatory Approval, imposes any condition or restriction upon E’Jenie
and NEWN or its subsidiaries (or, in the case of any disposition of assets
required in connection with such Requisite Regulatory Approval, upon E’Jenie and
NEWN, its subsidiaries or NewPower), including, without limitation, requirements
relating to the disposition of assets, which in any such case would so
materially adversely impact the economic or business benefits of the Exchange as
to render inadvisable the consummation of the Exchange.
 




29

 
 

--------------------------------------------------------------------------------

 



      7.3 E’JENIE CLOSING CERTIFICATES.


      The Shareholders shall have received the following documents:


      (a) copies of resolutions of E’Jenie and NEWN, certified by a Secretary,
Assistant Secretary or other appropriate officer of E’Jenie and NEWN,
authorizing the execution, delivery and performance of the Transactional
Agreements and the Exchange;


      (b) good standing certificates for the State of Nevada; and


      (c) such other documents as NewPower may request in good faith for the
purpose of (i) evidencing the accuracy of any representation or warranty made by
E’Jenie and NEWN, (ii) evidencing the compliance by E’Jenie and NEWN with, or
the performance by E’Jenie and NEWN of, any covenant or obligation set forth in
this Agreement or any of the other Transactional Agreements, (iii) evidencing
the satisfaction of any condition set forth in Article VI or this Article VII,
or (iv) otherwise facilitating the consummation or performance of the Exchange.


      7.4 NO MATERIAL ADVERSE CHANGE.


      There shall not have been any material adverse change in E’Jenie's and
NEWN’s business, condition, assets, liabilities, operations or financial
performance since the date of this Agreement.


      7.5 PERFORMANCE OF AGREEMENTS.


      E’Jenie and NEWN shall have executed and delivered each of the agreements,
instruments and documents required to be executed and delivered, and performed
all actions required by E’Jenie and NEWN pursuant to this Agreement, except as
NewPower and the Shareholders have otherwise consented in writing.


      7.6 CONSENTS.


      Each of the Consents identified or required to have been identified in
Section 3.4 shall have been obtained and shall be in full force and effect,
other than those Consents the absence of which shall not have a material adverse
effect on E’Jenie and NEWN.


      7.7 NEWN COMMON STOCK.


      On the Closing Date, shares of NEWN Common Stock shall be eligible for
quotation on the OTC Bulletin Board.


 


30

 
 

--------------------------------------------------------------------------------

 

 


ARTICLE VIII.


FURTHER ASSURANCES


      Each of the parties hereto agrees that it will, from time to time after
the date of the Agreement, execute and deliver such other certificates,
documents and instruments and take such other action as may be reasonably
requested by the other party to carry out the actions and transactions
contemplated by this Agreement, including the closing conditions described in
Articles VI and VII. NewPower and the Shareholders shall reasonably cooperate
with E’Jenie and NEWN in its of the books and records of NewPower.


ARTICLE IX.


TERMINATION


      9.1 TERMINATION.


      This Agreement may be terminated and the Exchange abandoned at any time
prior to the Closing Date:


      (a) by mutual written consent of E’Jenie, NEWN, NewPower and the
Shareholders;


      (b) by E’Jenie and NEWN, if E’Jenie and NEWN is not satisfied with the
results of its due diligence of NewPower for any reason;


      (c) by E’Jenie and NEWN if (i) there is a material Breach of any covenant
or obligation of NewPower or the Shareholders; provided however, that if such
Breach or Breaches are capable of being cured prior to the Closing Date, such
Breach or Breaches shall not have been cured within 10 days of delivery of the
written notice of such Breach, or (ii) E’Jenie and NEWN reasonably determines
that the timely satisfaction of any condition set forth in Article VI has become
impossible or impractical (other than as a result of any failure on the part of
E’Jenie and NEWN to comply with or perform its covenants and obligations under
this Agreement or any of the other Transactional Agreements);


      (d) by NewPower if (i) there is a material Breach of any covenant or
obligation of E’Jenie and NEWN; provided however, that if such Breach or
Breaches are capable of being cured prior to the Closing Date, such Breach or
Breaches shall not have been cured within 10 days of delivery of the written
notice of such Breach, or (ii) NewPower reasonably determines that the timely
satisfaction of any condition set forth in Article VII has become impossible or
impractical (other than as a result of any failure on the part of NewPower or
any Shareholder to comply with or perform any covenant or obligation set forth
in this Agreement or any of the other Transactional Agreements);
 




31

 
 

--------------------------------------------------------------------------------

 

      (e) by E’Jenie and NEWN if the Closing has not taken place on or before
January 31, 2010 (except if as a result of any failure on the part of E’Jenie to
comply with or perform its covenants and obligations under this Agreement or in
any other Transactional Agreement);


      (f) by NewPower if the Closing has not taken place on or before January
31, 2010 (except if as a result of the failure on the part of NewPower or the
Shareholders to comply with or perform any covenant or obligation set forth in
this Agreement or in any other Transactional Agreement);


      (g) by any of E’Jenie and NEWN, on the one hand or NewPower, on the other
hand, if any court of competent jurisdiction in the United States or China, or
other United States or Chinese governmental body shall have issued an order,
decree or ruling or taken any other action restraining, enjoining or otherwise
prohibiting the Exchange and such order, decree, ruling or any other action
shall have become final and non-appealable; provided, however, that the party
seeking to terminate this Agreement pursuant to this clause (g) shall have used
all commercially reasonable efforts to remove such order, decree or ruling; or


      (h) The parties hereby agree and acknowledge that a breach of the
provisions of Sections 4.1, 4.2, 4.3, 4.4 and 4.6 are, without limitation,
material Breaches of this Agreement.


      9.2 TERMINATION PROCEDURES.


      If E’Jenie and NEWN wishes to terminate this Agreement pursuant to Section
9.1, E’Jenie and NEWN shall deliver to the Shareholders, and NewPower a written
notice stating that E’Jenie and NEWN is terminating this Agreement and setting
forth a brief description of the basis on which E’Jenie and NEWN is terminating
this Agreement. If NewPower wishes to terminate this Agreement pursuant to
Section 9.1, NewPower shall deliver to E’Jenie and NEWN a written notice stating
that NewPower is terminating this Agreement and setting forth a brief
description of the basis on which NewPower is terminating this Agreement.


      9.3 EFFECT OF TERMINATION.


      In the event of termination of this Agreement as provided above, this
Agreement shall forthwith have no further effect. Except for a termination
resulting from a Breach by a party to this Agreement, there shall be no
liability or obligation on the part of any party hereto. In the event of a
breach, the remedies of the non-breaching party shall be to seek damages from
the breaching party or to obtain an order for specific performance, in addition
to or in lieu of other remedies provided herein. Upon request after termination,
each party will redeliver or, at the option of the party receiving such request,
destroy all reports, work papers and other material of any other party relating
to the Exchange, whether obtained before or after the execution hereof, to the
party furnishing same; provided, however, that NewPower and the Shareholders
shall, in all events, remain bound by and continue to be subject to Section 4.6
and all parties shall in all events remain bound by and continue to be subject
to Section 5.4 and 5.5.


      Notwithstanding the above, E’Jenie and NEWN, on the one hand, and NewPower
and the Shareholders, on the other hand, shall be entitled to announce the
termination of this Agreement by means of a press release.


 




32

 
 

--------------------------------------------------------------------------------

 

ARTICLE X.


MISCELLANEOUS


      10.1 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


      All representations and warranties of NewPower and the Shareholders in
this Agreement shall survive shall survive for two years after the date of this
Agreement. The right to indemnification, reimbursement or other remedy based on
such representations and warranties will not be affected by any investigation
conducted by the parties.


      10.2 EXPENSES.


      Except as otherwise set forth herein, each of the parties to the Exchange
shall bear its own expenses incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.


      10.3 ENTIRE AGREEMENT.


      This Agreement and the other Transactional Agreements contain the entire
agreement of the parties hereto, and supersede any prior written or oral
agreements between them concerning the subject matter contained herein, or
therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties to this Agreement, relating
to the subject matter contained in this Agreement and the other Transaction
Agreements, which are not fully expressed herein or therein. The schedules and
each exhibit attached to this Agreement or delivered pursuant to this Agreement
are incorporated herein by this reference and constitute a part of this
Agreement.


      10.4 COUNTERPARTS


      This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.


      10.5 DESCRIPTIVE HEADINGS.


      The Article and Section headings in this Agreement are for convenience
only and shall not affect the meanings or construction of any provision of this
Agreement.



 
33

 
 

--------------------------------------------------------------------------------

 

      10.6 NOTICES.


      Any notices required or permitted to be given under this Agreement shall
be in writing and shall be deemed sufficiently given on the earlier to occur of
the date of personal delivery, the date of receipt or three (3) days after
posting by overnight courier or registered or certified mail, postage prepaid,
addressed as follows:


    If to E’JENIE:               Shenzhen E’Jenie Technology Development Co.,
Ltd.
                                           A-3, Xinglian Industrial Zone,
                                           Pingxin Road, Ping Hu Town
                                           Longgang, Shenzhen, China
 
    If to NEWN:                 NEW ENERGY SYSTEMS GROUP
                                           A-3, Xinglian Industrial Zone,
                                           He Hua Ling Pingxin Road, Xin Nan
Ping Hu Town
                                           Longgang, Shenzhen, China
 


    If to NewPower:          SHENZHEN NEWPOWER TECHNOLOGY CO., LTD.
                                           Room 620, Shenzhen International
Cultural Building,
                                           Shennan Central Rd., Futian District,
Shenzhen, China
 


    If to the Shareholders:    To such address or addresses set forth on
Schedule 1 annexed hereto.




      10.7 CHOICE OF LAW


      This Agreement shall be construed in accordance with and governed by the
laws of the State of New York without regard to choice of law principles. The
parties hereto consent to the jurisdiction of the courts of the state of New
York, county of New York and to the federal courts located in the county of New
York, State of New York.


      10.8 BINDING EFFECT; BENEFITS


      This Agreement shall inure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the parties or their respective successors and permitted assigns, the
Shareholders and other Persons expressly referred to herein, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.


 
 


34

 
 

--------------------------------------------------------------------------------

 



      10.9 ASSIGNABILITY


      Neither this Agreement nor any of the parties' rights hereunder shall be
assignable by any party without the prior written consent of the other parties
and any attempted assignment without such consent shall be void.


      10.10 WAIVER AND AMENDMENT


      Any term or provision of this Agreement may be waived at any time by the
party, which is entitled to the benefits thereof. The waiver by any party of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach. The parties may, by mutual agreement in
writing, amend this Agreement in any respect. NewPower and the Shareholders
hereby acknowledge their intent that this Agreement includes as a party any
holder of capital stock in NewPower at the time of Closing. E’Jenie, NEWN,
NewPower and the Shareholders therefore agree that this Agreement may be
amended, without the further consent of any party to this Agreement, (i) to add
as a new Shareholder any existing shareholder of NewPower, and (ii) to modify
Schedule 1 to reflect the addition of such shareholder.


      10.11 ATTORNEYS' FEES.


      In the event of any action or proceeding to enforce the terms and
conditions of this Agreement, the prevailing party shall be entitled to an award
of reasonable attorneys' and experts' fees and costs, in addition to such other
relief as may be granted.


      10.12 SEVERABILITY.


      If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


      10.13 CONSTRUCTION.


      In executing this Agreement, the parties severally acknowledge and
represent that each: (a) has fully and carefully read and considered this
Agreement; (b) has or has had the opportunity to consult independent legal
counsel in China regarding the legal effect and meaning of this document and all
terms and conditions hereof; (c) has been afforded the opportunity to negotiate
as to any and all terms hereof; and (d) is executing this Agreement voluntarily,
free from any influence, coercion or duress of any kind. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction will be applied
against any party.


 
35


 
 

--------------------------------------------------------------------------------

 




      IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
as of the day and year first above written.


 
NEW ENERGY SYSTEMS GROUP
 
 By:
 -------------------------------------
 
Name:
                                                       ------------------------------
Title:
                                                       -----------------------------
 
 
SHENZHEN E’JENIE TECHNOLOGY DEVELOPMENT CO., LTD.
 
By:
 
-------------------------------------
 
Name:
                                                       ------------------------------
Title:
                                                       -----------------------------


 
SHENZHEN NEWPOWER TECHNOLOGY CO., LTD.
 
By:
-------------------------------------
 
Name:
                                                        ------------------------------
Title:
                                                        -----------------------------


 
SHAREHOLDERS:
 
See attached Shareholder signature pages






36

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


CERTAIN DEFINITIONS


For purposes of the Agreement (including this Exhibit A):


      “Agreement” shall mean the Share Exchange Agreement to which this Exhibit
A is attached (including all Schedules and Exhibits), as it may be amended from
time to time.


      “Approved Plans” shall mean a stock option or similar plan for the benefit
of employees or others, which has been approved by the shareholders of NewPower.


      “Average NEWN Stock Price” shall be US$6.42, based upon the average price
of NEWN Common Stock from November 25, 2009 through and including December 9,
2009, as reported by the OTC Bulletin Board.


      “Breach.” There shall be deemed to be a “Breach” of a representation,
warranty, covenant, obligation or other provision if there is or has been any
inaccuracy in or breach of, or any failure to comply with or perform, such
representation, warranty, covenant, obligation or other provision.


      “Certificates” shall have the meaning specified in Section 1.3 of the
Agreement.


      “E’Jenie” shall have the meaning specified in the first paragraph of the
Agreement.


      “Closing” shall have the meaning specified in Section 1.5 of the
Agreement.


      “Closing Date” shall have the meaning specified in Section 1.5 of the
Agreement.


      “Code” shall have the meaning specified in the Recitals of this Agreement.


      “Confidential Information” shall mean all nonpublic information disclosed
by one party or its agents (the “Disclosing Party”) to the other party or its
agents (the “Receiving Party”) that is designated as confidential or that, given
the nature of the information or the circumstances surrounding its disclosure,
reasonably should be considered as confidential. Confidential Information
includes, without limitation (i) nonpublic information relating to the
Disclosing Party's technology, customers, vendors, suppliers, business plans,
intellectual property, promotional and marketing activities, finances,
agreements, transactions, financial information and other business affairs, and
(ii) third-party information that the Disclosing Party is obligated to keep
confidential.


Confidential Information does not include any information that (i) is or becomes
publicly available without breach of this Agreement, (ii) can be shown by
documentation to have been known to the Receiving Party at the time of its
receipt from the Disclosing Party, (iii) is received from a third party who, to
the knowledge of the Receiving Party, did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Receiving Party without reference to
any Confidential Information.


 


37

 
 

--------------------------------------------------------------------------------

 





      “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).


      “Entity” shall mean any corporation (including any non profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.


      “Environmental Laws” shall mean any Law or other requirement relating to
the protection of the environment, health, or safety from the release or
disposal of hazardous materials.
 
 
      “Environmental Permit” means all licenses, permits, authorizations,
approvals, franchises and rights required under any applicable Environmental Law
or Order.


      “Equity Security” shall mean any stock or similar security, including,
without limitation, securities containing equity features and securities
containing profit participation features, or any security convertible into or
exchangeable for, with or without consideration, any stock or similar security,
or any security carrying any warrant, right or option to subscribe to or
purchase any shares of capital stock, or any such warrant or right.


      “Exchange Act” means the Securities Exchange Act of 1934, as amended.


      “Formation Date” means the date in which Shenzhen NewPower Technology Co.,
Ltd. was formed.


      “GAAP” shall mean Generally Accepted Accounting Principles, applied on a
consistent basis.


      “Governmental Authorization” shall mean any:


            (a) permit, license, certificate, franchise, concession, approval,
consent, ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law; or


            (b) right under any contract with any Governmental Body.


 




38

 
 

--------------------------------------------------------------------------------

 

     “Governmental Body” shall mean any:


            (a) nation, principality, state, commonwealth, province, territory,
county, municipality, district or other jurisdiction of any nature;


            (b) federal, state, local, municipal, foreign or other government;


            (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal); or


            (d) individual, Entity or body exercising, or entitled to exercise,
any executive, legislative, judicial, administrative, regulatory, police,
military or taxing authority or power of any nature, including any court,
arbitrator, administrative agency or commissioner, or other governmental
authority or instrumentality.


      “Indebtedness” shall mean any obligation, contingent or otherwise. Any
obligation secured by a Lien on, or payable out of the proceeds of, or
production from, property of the relevant party will be deemed to be
Indebtedness.


      “Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.


      “Knowledge.” A corporation shall be deemed to have “knowledge” of a
particular fact or matter only if a director or officer of such corporation has,
had or should have had actual knowledge of such fact or matter.


      “Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.


      “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge, right of first refusal, encumbrance or other adverse claim or
interest of any kind, including, without limitation, any conditional sale or
other title retention agreement, any lease in the nature thereof and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction and including any lien or charge arising by Law.


 
39

 
 

--------------------------------------------------------------------------------

 

      “Material Adverse Effect” means any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations of the affected party, in each case taken as a whole, or (b)
materially impair the ability of the affected party to perform its obligations
under this Agreement and the Transaction Agreements, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, (ii) changes in
the United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which the affected party operates.


      “Material Contract” means any and all agreements, contracts, arrangements,
understandings, leases, commitments or otherwise, providing for potential
payments by or to the company in excess of US$10,000, and the amendments,
supplements and modifications thereto.


      “NEWN Common Stock” shall mean the shares of common stock of NEWN.


      “NEWN SEC Reports” shall have the meaning specified in Section 4.6 of the
Agreement.


      “NewPower Balance Sheet” shall mean NewPower's audited balance sheet at
December 31, 2008.


      “NewPower Capital Stock” shall mean the shares of common stock of
NewPower.


      “Order” shall mean any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Body.


      “Ordinary Course of Business” shall mean an action taken by NewPower if
(i) such action is taken in normal operation, consistent with past practices,
(ii) such action is not required to be authorized by the Shareholders, Board of
Directors or any committee of the Board of the Directors or other governing body
of NewPower and (iii) does not require any separate or special authorization or
consent of any nature by any Governmental Body or third party.
 




40

 
 

--------------------------------------------------------------------------------

 

      “Permitted Liens” shall mean (a) Liens for Taxes not yet payable or in
respect of which the validity thereof is being contested in good faith by
appropriate proceedings and for the payment of which the relevant party has made
adequate reserves; (b) Liens in respect of pledges or deposits under workmen's
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; and (c) statutory Liens incidental to the
conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.


      “Person” shall mean any individual, Entity or Governmental Body.


      “Pre-Closing Period” shall mean the period commencing as of the date of
the Agreement and ending on the Closing Date.


      “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation, commenced,
brought, conducted or heard by or before, or otherwise has involved, any
Governmental Body or any arbitrator or arbitration panel.


      “Representatives” of a specified party shall mean officers, directors,
employees, attorneys, accountants, advisors and representatives of such party,
including, without limitation, all subsidiaries of such specified party, and all
such Persons with respect to such subsidiaries. The Related Persons of NewPower
shall be deemed to be “Representatives” of NewPower.


      “SEC” shall mean the Securities and Exchange Commission.


      “Securities Act” shall mean the Securities Act of 1933, as amended.


      “Taxes” shall mean all foreign, federal, state or local taxes, charges,
fees, levies, imposts, duties and other assessments, as applicable, including,
but not limited to, any income, alternative minimum or add-on, estimated, gross
income, gross receipts, sales, use, transfer, transactions, intangibles, ad
valorem, value-added, franchise, registration, title, license, capital, paid-up
capital, profits, withholding, payroll, employment, unemployment, excise,
severance, stamp, occupation, premium, real property, recording, personal
property, federal highway use, commercial rent, environmental (including, but
not limited to, taxes under Section 59A of the Code) or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest, penalties or additions to
tax with respect to any of the foregoing; and “Tax” means any of the foregoing
Taxes.


 


41

 
 

--------------------------------------------------------------------------------

 

      “Tax Group” shall mean any federal, state, local or foreign consolidated,
affiliated, combined, unitary or other similar group of which NewPower is now or
was formerly a member.


      “Tax Return” shall mean any return, declaration, report, claim for refund
or credit, information return, statement or other similar document filed with
any Governmental Body with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


      “Transactional Agreements” shall mean this Agreement and any other
documents required for the closing of the transactions contemplated hereby.






 
 
















42

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
 
NEWPOWER OWNERS




 
Name and Address
% of Registered
Capital Stock of
Newpower
Number of Shares of
New Energy Systems Group
Dean Liu
No. 39, Huoshimen, Fenghuang Village, Tingzu Town,
Echeng District, Ezhou City, Hubei Province, China
30%
547,004
Guofu Xiong
Dahonshan Iron, No. 168, Wuchang Blvd.,
Echeng District, Ezhou City, Hubei Province, China
70%
1,276,342
Total
100%
1,823,346



 








43

 
 

--------------------------------------------------------------------------------

 





COUNTERPART SIGNATURE PAGE


SHARE EXCHANGE AGREEMENT
AMONG
NEW ENERGY SYSTEMS GROUP,
SHENZHEN E’JENIE TECHNOLOGY DEVELOPMENT CO., LTD.
SHENZHEN NEWPOWER TECHNOLOGY CO., LTD.
AND THE SHAREHOLDERS NAMED THEREIN


A. The undersigned shareholder of Shenzhen Newpower Technology Co., Ltd.
(“NewPower”) desires to enter into the Share Exchange Agreement dated December
10, 2009 (the “Agreement”), among New Energy Systems Group, NewPower and the
Shareholders of NewPower named therein, a copy of which has been delivered to
the undersigned.
 
    B. The undersigned hereby adopts, accepts and agrees to all of the terms and
provisions of the Agreement.


C. The undersigned represents and warrants as follows:
 
(i)           The shares of NEWN Common Stock are being offered and sold to it
in reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and NEWN is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Shareholder set forth herein in order to determine the applicability of such
exemptions and the suitability of the Shareholder to acquire the shares of NEWN
Common Stock.
 
(ii)           The Shareholder is not a U.S. Person (as defined below) and is
not be an affiliate (as defined in Rule 501(b) under the Securities Act) of
NEWN. A U.S. Person means any one of the following:
 
(A)           Any natural person residing in the United States of America;
 
(B)           Any partnership or corporation organized or incorporated under the
laws of the United States of America;
 
(C)           Any estate of which any executor or administrator is a U.S.
person;
 
(D)           Any trust of which any trustee is a U.S. person;
 
(E)           Any agency or branch of a foreign entity located in the United
States of America;
 
(F)           Any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;
 
(G)           Any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and
 
(H)           Any partnership or corporation if:
 


 
 

--------------------------------------------------------------------------------

 


(1)           Organized or incorporated under the laws of a foreign
jurisdiction; and
 
(2)           Formed by a U.S. person principally for the purpose of investing
insecurities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.
 
(iii)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery hereof, the Shareholder was
outside of the United States.
 
(iv)           The Shareholder shall not, during the period commencing on the
date of issuance of the shares of NEWN Common Stock and ending on the first
anniversary of such date, or such shorter period as may be permitted by
Regulation S or other applicable securities law (the “Restricted Period”),
offer, sell, pledge or otherwise transfer the shares in the United States, or to
a U.S. Person for the account or benefit of a U.S. Person, or otherwise in a
manner that is not in compliance with Regulation S.
 
(v)   The Shareholder shall, after expiration of the Restricted Period, offer,
sell, pledge or otherwise transfer the shares of NEWN Common Stock only pursuant
to registration under the Securities Act or an available exemption there from
and, in accordance with all applicable state and foreign securities laws.
 
(vi)           The Shareholder has not in any jurisdiction, engaged in, and
prior to the expiration of the Restricted Period will not engage in, any short
selling of or any hedging transaction with respect to any of the shares of NEWN
Common Stock, including without limitation, any put, call or other option
transaction, option writing or equity swap.
 
(vii)            The Shareholder, nor or any person acting on his/her/its behalf
has engaged, nor will engage, in any directed selling efforts to U.S. Persons
with respect to the shares of NEWN Common Stock and the Shareholder and any
person acting on its behalf has and will comply with the “offering restrictions”
requirements of Regulation S under the Securities Act.
 
(viii)           The transactions contemplated by the Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.
 
(ix)           Neither the Shareholder nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares. The
Shareholder agrees not to cause any advertisement of the shares of NEWN Common
Stock to be published in any newspaper or periodical or posted in any public
place and not to issue any circular relating to the shares of NEWN Common Stock
in the U.S. or its territories and only in compliance with any local applicable
securities laws.
 
      D.  This Counterpart Signature Page has been executed by the undersigned
Shareholder. The parties to the Agreement are hereby authorized to attach this
Counterpart Signature Page to a copy of the Agreement, together with executed
Counterpart Signature Pages of the other Shareholders. The undersigned agrees
that when this Counterpart Signature Page has been appended to the Agreement,
the Agreement shall thereupon become a binding agreement between the
undersigned, NEWN, E’Jenie, NewPower and other Shareholders who have


 
 

--------------------------------------------------------------------------------

 
 


executed similar Counterpart Signature Pages, enforceable against the
undersigned in accordance with its terms, without further action by the
undersigned.


      IN WITNESS WHEREOF, the undersigned has executed and delivered this
Counterpart Signature Page as of the _____ day of December 2009.


                                        SHAREHOLDER:


                                        By: ______________________________
                                        Name: Dean
Liu                                                


 
   Number of Shares owned: ____________________________
 
                                        By: ______________________________
                                        Name: Guofu
Xiong                                         


 
   Number of Shares owned: ____________________________
 


 
 
 
 

--------------------------------------------------------------------------------